DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #02-010
May 29, 2002
Dear State Medicaid Director:
The Centers for Medicare and Medicaid Services (CMS), recognizing the increasing importance
and financial significance of Medicaid institutional reimbursement State plan amendments (IRSPAs), and the need to develop, issue, and apply consistent Medicaid institutional
reimbursement policy nationally, announces the creation of the Medicaid National Institutional
Reimbursement Team (NIRT).
The NIRT will be responsible only for the continued timely and consistent review of all
Medicaid IR-SPAs and for providing the Director, Centers for Medicaid and State Operations
(CMSO) with a recommended action on each Medicaid IR-SPA. Specifically, the NIRT is
responsible for the review and recommended action on all Medicaid institutional reimbursement
methodologies contained in Sections 4.19-A (inpatient hospital services) and 4.19-D (long-term
care services) of your Medicaid State plan. Effective, July 1, 2002, the CMSO Director will
communicate decisions on all Medicaid IR-SPAs to States.
The NIRT will also be responsible for providing technical assistance to the states on Medicaid
institutional reimbursement issues and the development and promulgation of all Medicaid
institutional reimbursement regulations and policies. All other Medicaid non-IR-SPAs are
unaffected by this change. Non-IR-SPAs should continue to be submitted to your CMS regional
office and will continue to be reviewed and decided under the current process.
The operational goals for the NIRT are:
• Assure consistent application of Medicaid institutional reimbursement policy nationally.
• Identify and timely address emerging Medicaid institutional reimbursement issues.
• Identify and promote State Medicaid institutional reimbursement best practices.
• Implement Medicaid IR-SPA review and decision processes that ensure timely and consistent
reviews and decisions nationally.
The NIRT is comprised of individuals from both the CMS central office and regional offices.
The members include staff who have wide-ranging experience in the review and approval of
hospital and long-term care Medicaid IR-SPAs. The team is composed of 7 members and 2
Team Leaders as follows:
Mark Cooley (Baltimore)*
Billy Bob Farrell (Dallas)
Jim Frizzera (Baltimore)**
Kate Heinrich (Baltimore)

(410) 786-3358
(214) 767-6449
(410) 786-9535
(410) 786-3284

mcooley@cms.hhs.gov
bfarrell@cms.hhs.gov
jfrizzera@cms.hhs.gov
kheinrich@cms.hhs.gov

Page 2 – Dear State Medicaid Director
Venesa Johnson (Baltimore)
Robert Parris (Boston)
Robert Reed (Seattle)**
Rob Weaver (Baltimore)
Tim Weidler(Kansas City)

(410) 786-8281
(617) 565-4487
(206) 615-2596
(410) 786-5914
(816) 426-5925

vjohnson3@cms.hhs.gov
rparris@cms.hhs.gov
rreed1@cms.hhs.gov
rweaver@cms.hhs.gov
tweidler@cms.hhs.gov

* Medicaid IR-SPA Coordinator
** Co-Team Leaders
The implementation of the NIRT will replace the current Medicaid IR-SPA review and decision
process rather than create an additional layer or process. While the NIRT members will remain
in their current central office and regional office organizational components, the NIRT will
report directly to the Office of the Center Director (OCD) in CMSO in Baltimore and be under
the operational control of that office. The NIRT will be responsible for the review and
recommended decisions for all Medicaid IR-SPAs. The regional offices will provide the NIRT
with continued support on related or pertinent local issues. All final decisions on Medicaid IRSPAs will be communicated directly to the States from the OCD in Baltimore. The NIRT will
utilize a team review process for all Medicaid IR-SPAs. Therefore, if you need institutional
reimbursement technical assistance or information on a specific Medicaid IR-SPA, you may
contact any of the NIRT members listed above.
The NIRT will assume the review and recommended decision-making authority for all Medicaid
IR-SPAs submitted on or after July 1, 2002. Medicaid IR-SPAs submitted prior to July 1 should
continue to be submitted through your current CMS regional office and will be reviewed and
decided through the current Medicaid IR-SPA process. However, all Medicaid IR-SPAs
submitted on or after July 1 should be submitted in accordance with the process described in
detail below. The NIRT is currently working with the central office and regional office
Medicaid IR-SPA staff on transition issues so that there will be a seamless process for the states
when the NIRT assumes its full responsibilities on July 1.
Electronic Process
The NIRT intends to utilize an electronic Medicaid IR-SPA submission process to ensure a
timely submission, review, and decision process for your Medicaid IR-SPAs. Effective with all
Medicaid IR-SPAs submitted on or after July 1, 2002, States will have the opportunity to submit
such SPAs via e-mail as a Microsoft Word document to the NIRT at the following specially
designated e-mail address; NIRT@cms.hhs.gov.
An e-mail submission must be sent simultaneously to your CMS regional office e-mail address
(ESPA1@cms.hhs.gov through ESPA10@cms.hhs.gov, where the name is ESPA and your
corresponding regional office number). Remember, until July 1, please continue to submit all
Medicaid IR-SPAs using your current process to your CMS regional office.
The electronic submission of Medicaid IR-SPAs is necessary to enable the NIRT to easily access
and process your submissions. In addition, the NIRT intends to maintain a current and complete
electronic version of Medicaid State plan sections 4.19-A and 4.19-D. In order to begin this

Page 3 – Dear State Medicaid Director
process we need information about your capability to provide us with a current electronic version
of these sections. Therefore, please provide a response to the following question:
Will you be able to provide us a Microsoft Word version of your complete section 4.19-A
and section 4.19-D of your approved Medicaid state plan by July 1, 2002?
By June 7, 2002, please advise the NIRT via e-mail (NIRT@cms.hhs.gov) if you will be able to
provide us these documents in the prescribed format. Also, if you will not be able to do so for
some reason, please provide us a detailed explanation of the problematic issue(s) so we can
determine how to address that situation. We ask that in your e-mail you also provide us with the
name of the appropriate state contact and the phone number so we can discuss the electronic
process issues with you directly.
Electronic SPA Process
The 1998 Government Paperwork Elimination Act requires Federal agencies to provide anyone
who does business with the Federal government the ability to conduct business electronically.
CMS will transmit to you software and procedures for an alternative electronic submission
process for Medicaid IR-SPAs and non-IR-SPAs. The electronic process is not intended to
change the basic legal requirements for Medicaid SPA submittals, requests for additional
information (RAIs) and approvals. It will utilize a technology and methodology that protects the
SPA and related materials in transit and will allow a more efficient and expeditious transmission
methodology for your SPAs. The technology is designed to permit access to data/information
only by individuals who possess credentials or authorizations issued by CMS. In the electronic
process, the submission date (i.e., the date controlling the effective date of your SPA) will be
your e-mail creation date and the receipt date (ie., the date controlling the 90-day clock) will be
the date CMS opens the email.
The NIRT intends to utilize this process for Medicaid IR-SPAs, but the process will also be
available for non-IR-SPAs. Within the next few weeks, each state will be contacted directly with
more details on this electronic process. Finally, we will be issuing further details and
information about the NIRT process in early June. In the meantime, if you have any questions,
please feel free to contact any of the NIRT members directly via telephone or e-mail or, send
your questions to the NIRT directly via e-mail (NIRT@cms.hhs.gov).
Sincerely,
/s/
Dennis G. Smith
cc:
CMS Regional Administrators

Page 4 – State Medicaid Director
CMS Associate Regional Administrators
for Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments
Jim Forgue
Acting Director, Health and Human Services Task Force
American Legislative Exchange Council

